Title: Levi Hollingsworth to Thomas Jefferson, 31 January 1818
From: Hollingsworth, Levi
To: Jefferson, Thomas


                    
                        Sir
                        Baltimore
January 31. 1818
                    
                    I am pretty largely engaged in refining and rolling Copper into Sheets bolts &c. I have been principally supplied with the crude copper of Spanish Americæ. We have long heard that on Lake Superior there is abundance of Copper ore. And I have been told that about the Year 1805 the Government sent a person there to explore those regions for that metal. I have made enquiry at Washington and  cannot obtain any information there on the Subject.
                    It would be with me an important object to get access to a mine if there is any such, and I take the Liberty to ask you to do me the favour to write to me whether you have any recollection of the result of any enquirys respecting copper mines on Lake Superior. I have enquired at the War department where which I am told is the proper place to obtain Such information but can get none
                    
                        I am sir Your obt set
                        Levi Hollingsworth
                    
                